           Case 1:21-cv-00487-JMF Document 32 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
WILLIS RE INC., et al.,                                                :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   21-CV-487 (JMF)
                  -v-                                                  :
                                                                       :       ORDER
PAUL HERRIOTT,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       Upon reflection, the Court concludes that supplemental briefing with respect to Plaintiffs’
motion for a temporary restraining order and preliminary injunction is warranted.

        First, Plaintiffs make a compelling argument that the New York Court of Appeals’s
holding in Ministers & Missionaries Benefit Board v. Snow — that “New York courts should not
engage in any conflicts analysis where the parties include a choice-of-law provision in their
contract,” 26 N.Y.3d 466, 474 (2015) — precludes application of the traditional “most
significant contacts” conflict-of-laws analysis urged by Defendant, see ECF No. 30, at 19-21. To
the extent that TGG Ultimate Holdings, Inc. v. Hollett, 224 F. Supp. 3d 275, 282 (S.D.N.Y.
2016), and Medicrea USA, Inc. v. K2M Spine, Inc., No. 17-CV-8677 (AT), 2018 WL 3407702, at
*9 (S.D.N.Y. Feb. 7, 2018), hold or suggest otherwise, they do not appear to acknowledge or
distinguish Ministers, and thus may be unsound. That said, in Capstone Logistics Holdings, Inc.
v. Navarrete, 736 F. App’x 25 (2d Cir. 2018) (summary order), the Second Circuit suggested that
the “fundamental public policy” exception might have survived Ministers. See id. at 26 (“In
Ministers, the Court of Appeals of New York did not have cause to address the status of prior
law recognizing that the parties’ choice of law must yield to a conflicting law reflecting the
‘fundamental public policy’ of a state with a ‘materially greater interest’ in the dispute than the
chosen state.”). The Circuit, however, did not decide the issue.

        Separately, Defendant’s California Labor Code Section 925 argument relies heavily on
Focus Financial Partners, LLC v. Holsopple, 241 A.3d 784 (Del. Ch. 2020), as counsel
acknowledged on the record at the hearing conducted by telephone on February 2, 2021. On its
face, there do seem to be strong parallels between the facts in Focus Financial Partners and the
facts of this case. But the Focus Financial Partners court appears to have applied Section 925 in
connection with, or as part of, a traditional conflict-of-laws analysis under the Restatement
(Second) Conflict of Laws — in other words, precisely the sort of analysis Ministers seems to
indicate New York courts should not engage in when presented with a contract with a choice-of-
law provision. See Focus Financial, 241 A.3d at 803-04; see also id. at 802 (“All of the
          Case 1:21-cv-00487-JMF Document 32 Filed 02/03/21 Page 2 of 2




potentially operative Delaware-Forum Provisions post-date the effectiveness of Section 925.
Focus Parent responds that California law does not apply because of the Delaware-Law
Provisions. Focus Parent argues that because the agreements select Delaware law to govern their
terms, the Delaware-Forum Provisions are valid. The validity of the Delaware-Forum Provisions
thus turns on a choice-of-law determination.”). That begs the question of whether, if Ministers
applies here, the Court should look to § 925 at all.

       In light of the foregoing, the parties shall file supplemental briefs, no later than February
8, 2021, and not to exceed ten pages each, addressing the following questions:

   (1) Following Ministers, may a New York court disregard a choice-of-law provision
       designating New York as the governing law if such application would violate the
       fundamental public policy of another state?

   (2) Does application of California Labor Code § 925 require, in the first instance, a
       determination under traditional choice-of-law principles that California law applies or, if
       the law’s requirements are otherwise met, does it apply without regard to traditional
       choice-of-law principles (including but not limited to any choice-of-law provisions in an
       applicable contract)? Put differently — and as applied to this case — does § 925 render
       the choice-of-law provisions in the RCAs void (or voidable), such that Ministers does not
       apply and traditional choice-of-law principles govern? Or do the choice-of-law
       provisions in the RCAs preclude consideration of § 925 altogether, such that Ministers
       applies and the choice-of-law provisions in the RCAs control?

       SO ORDERED.

Dated: February 3, 2021                              __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
